Exhibit 10.21

 

TRANSPORTATION SERVICE AGREEMENT
Contract Identification FT11701

 

This Transportation Service Agreement (Agreement) is entered into by Great Lakes
Gas Transmission Limited Partnership (Transporter) and TRANSCANADA PIPELINES
LIMITED (Shipper).

 

WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.

 

NOW, THEREFORE, Transporter and Shipper agree that the terms below constitute
the transportation service to be provided and the rights and obligations of
Shipper and Transporter.

 

1.

EFFECTIVE DATE: November 26, 2008

 

 

2.

CONTRACT IDENTIFICATION: FT11701

 

 

3.

RATE SCHEDULE: FT

 

 

4.

SHIPPER TYPE: Other

 

 

5.

STATE/PROVINCE OF INCORPORATION: Canada

 

 

6.

TERM: November 01, 2009 to October 31, 2012

 

 

 

Transporter and Shipper agree that Shipper may extend the primary term of this
Agreement by exercising a contractual Right of First Refusal, pursuant to the
procedures set forth in Section 16 of the General Terms and Conditions of the
Transporter’s FERC Gas Tariff.

 

 

7.

EFFECT ON PREVIOUS CONTRACTS:

 

 

 

This Agreement supersedes, cancels and terminates, as of the effective date
stated above, the following contract(s): N/A

 

 

8.

MAXIMUM DAILY QUANTITY (Dth/Day): 360,000

 

 

 

Please see Appendix A for further detail.

 

 

9.

RATES:

 

 

 

Unless Shipper and Transporter have agreed to a rate other than the maximum
rate, rates shall be Transporter’s maximum rates and charges plus all applicable
surcharges in effect from time to time under the applicable Rate Schedule (as
stated above) on file with the Commission unless otherwise agreed to by the
parties in writing. Provisions governing a rate other than maximum shall be set
forth in this Paragraph 9 and/or on Appendix B hereto.

 

 

 

Shipper and Transporter agree that for service under this Agreement from the
point(s) of receipt listed on Appendix A to the point(s) of delivery listed on
Appendix A the Reservation Fee to be charged shall be $10.126 for the MDA of
360,000 Dth/Day as stated in Section 8, above. Shipper and Transporter agree
that for a service under this Agreement from the St. Clair point of receipt for
the winter service listed on Appendix A to the Emerson point of delivery for the
winter service listed on Appendix A, the Utilization Fee to be charged shall be
$0.0000 per Dth.

 

 

10.

POINTS OF RECEIPT AND DELIVERY:

 

 

 

The primary receipt and delivery points are set forth on Appendix A.

 

 

11.

RELEASED CAPACITY:

 

 

 

N/A

 

 

12.

INCORPORATION OF TARIFF INTO AGREEMENT:

 

 

 

This Agreement shall incorporate and in all respects be subject to the “General
Terms and Conditions” and the applicable Rate Schedule (as stated above) set
forth in Transporter’s FERC Gas Tariff, Second Revised Volume No. 1, as may be
revised from time to time. Transporter may file and seek Commission approval
under Section 4

 

--------------------------------------------------------------------------------


 

 

of the Natural Gas Act (NGA) at any time and from time to time to change any
rates, charges or provisions set forth in the applicable Rate Schedule (as
stated above) and the “General Terms and Conditions” in Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1, and Transporter shall have the right to
place such changes in effect in accordance with the NGA, and this Agreement
shall be deemed to include such changes and any such changes which become
effective by operation of law and Commission Order, without prejudice to
Shipper’s right to protest the same.

 

 

13.

MISCELLANEOUS:

 

 

 

No waiver by either party to this Agreement of any one or more defaults by the
other in the performance of this Agreement shall operate or be construed as a
waiver of any continuing or future default(s), whether of a like or a different
character.

 

 

 

Any controversy between the parties arising under this Agreement and not
resolved by the parties shall be determined in accordance with the laws of the
State of Michigan.

 

 

14.

OTHER PROVISIONS:

 

 

 

It is agreed that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Partner, agent, management official or
employee of the Transporter or any director, officer or employee of any of the
foregoing, for any obligation of the Transporter arising under this Agreement or
for any claim based on such obligation and that the sole recourse of Shipper
under this Agreement is limited to assets of the Transporter.

 

 

 

Upon termination of this Agreement, Shipper’s and Transporter’s obligations to
each other arising under this Agreement, prior to the date of termination,
remain in effect and are not being terminated by any provision of this
Agreement.

 

 

15.

NOTICES AND COMMUNICATIONS:

 

 

 

All notices and communications with respect to this Agreement shall be in
writing and sent to the addresses stated below or at any other such address(es)
as may be designated in writing:

 

ADMINISTRATIVE MATTERS

 

 

 

Great Lakes Gas Transmission Limited

TRANSCANADA PIPELINES LIMITED

Partnership

450 - 1st Street S.W.

5250 Corporate Drive

Calgary, AB T2P 5H1

Troy, MI 48098

Canada

Attn: Transportation Services

Attn: Steve Pohlod

 

 

PAYMENT BY ELECTRONIC TRANSFER

 

 

 

 

 

Great Lakes Gas Transmission Limited

TRANSCANADA PIPELINES LIMITED

 

Partnership

Attn: Angie Czenczek

 

Citibank, NA, New York, NY

 

 

ABA No:  021000089

 

 

Account No:3076-5207

 

 

 

 

AGREED TO BY:

 

 

 

 

 

GREAT LAKES GAS TRANSMISSION

 

 

LIMITED PARTNERSHIP

 

 

By: Great Lakes Gas Transmission Company

TRANSCANADA PIPELINES LIMITED

 

 

 

 

Operator and Agent for Great Lakes Gas

Transmission Limited Partnership

 

By:

/s/ Joseph E. Pollard

 

By:

/s/ Steve Pohlod

Joseph E. Pollard

Steve Pohlod

Title: Director, Transportation Services

Title: Vice President, Commercial East

 

Canadian Pipelines

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Max Feldman

 

 

Max Feldman

 

 

Title: Senior Vice President, Canadian and
Eastern U.S. Pipelines

 

--------------------------------------------------------------------------------


 

APPENDIX A

Contract Identification FT11701

 

Date: November 26. 2008

Supersedes Appendix Dated: Not Applicable

 

Shipper: TRANSCANADA PIPELINES LIMITED

 

Maximum Daily Quantity (Dth/Day) per Location:

 

Begin Date

 

End Date

 

Point(s) of Primary Receipt

 

Point(s) of Primary Delivery

 

MDQ

 

(MAOP)

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Service – January through December

 

11/01/2009

 

10/31/2012

 

EMERSON

 

 

 

360,000

 

974

 

 

 

 

 

 

 

 

 

 

 

 

 

11/01/2009

 

10/31/2012

 

 

 

ST. CLAIR

 

360,000

 

974

 

 

 

 

 

 

 

 

 

 

 

 

 

Winter Only Service – November through March

 

11/01/2009

 

10/31/2012

 

ST. CLAIR

 

 

 

160,000

 

974

 

 

 

 

 

 

 

 

 

 

 

 

 

11/01/2009

 

10/31/2012

 

 

 

EMERSON

 

160,000

 

974

 

 

--------------------------------------------------------------------------------